DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-13, 17-19, and 20 of U.S. Patent No. 11,043,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 12-13, 17-19, and 20 of U.S. Patent No. 11,043,422 discloses all limitations of claims 1-4, 7-12, and 16-20 of the instant application.

17/320,582
U.S. Patent No. 11,043,422
1. A method of singulating a plurality of semiconductor die, the method comprising:






etching into a first side of a semiconductor substrate, the first side opposite a second side; and
jet ablating a layer of passivation material coupled to the second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the first side of the semiconductor substrate.

2. The method of claim 1, further comprising forming a pattern in a back metal layer coupled on the first side of the semiconductor substrate.
3. The method of claim 1, wherein etching into the first side of the semiconductor substrate comprises etching entirely through a thickness of the semiconductor substrate.
4. The method of claim 1, wherein etching into the first side of the semiconductor substrate comprises etching substantially through a thickness of the semiconductor substrate.
7. A method of singulating a plurality of semiconductor die, the method comprising:
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die;
etching into the semiconductor substrate at the pattern in the back metal layer; and

jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate.


8. The method of claim 7, further comprising demounting the semiconductor substrate from a first tape and mounting the semiconductor substrate to a second tape.
9. The method of claim 8, wherein demounting the semiconductor substrate from the first tape further comprises demounting after etching into the semiconductor substrate.

10. The method of claim 7, further comprising mounting the semiconductor substrate to a first tape after etching into the semiconductor substrate.
11. The method of claim 7, wherein jet ablating the layer of passivation material further comprises jet ablating from the second side of the semiconductor substrate.
12. The method of claim 7, wherein jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate.
16. A method of singulating a plurality of semiconductor die, the method comprising:
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die;

mounting the semiconductor substrate to a first tape;
etching into the semiconductor substrate at the pattern in the back metal layer; and

jet ablating a layer of passivation material coupled to a second side of the
semiconductor substrate to singulate the plurality of semiconductor die following etching into  the semiconductor substrate.


17. The method of claim 16, further comprising demounting the semiconductor substrate from the first tape and mounting the semiconductor substrate to a second tape.
18. The method of claim 16, wherein etching into the semiconductor substrate further comprises plasma etching.

19. The method of claim 16, wherein a thickness of the semiconductor substrate is less than 50 microns.
20. The method of claim 16, wherein the back metal comprises a thickness between 1 micron to 15 microns.
1. A method of singulating a plurality of semiconductor die, the method comprising: 
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die; 

etching substantially through a thickness of the semiconductor substrate at the pattern in the back metal layer; and 
jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching substantially through the thickness of the semiconductor substrate at a plurality of die streets.
This limitation is in claim 1.



This limitation is in claim 1.



This limitation is in claim 1.




1. A method of singulating a plurality of semiconductor die, the method comprising: 
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die; 
etching substantially through a thickness of the semiconductor substrate at the pattern in the back metal layer; and 
jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching substantially through the thickness of the semiconductor substrate at a plurality of die streets.
2. The method of claim 1, further comprising demounting the semiconductor substrate from a first tape and mounting the semiconductor substrate to a second tape.
3. The method of claim 2, wherein demounting the semiconductor substrate from the first tape further comprises demounting after etching substantially through the thickness of the semiconductor substrate.
4. The method of claim 1, further comprising mounting the semiconductor substrate to a first tape after etching substantially through a thickness of the semiconductor substrate.
5. The method of claim 1, wherein jet ablating the layer of passivation material further comprises jet ablating from the second side of the semiconductor substrate.
6. The method of claim 1, wherein jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate.
12. A method of singulating a plurality of semiconductor die, the method comprising: 
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die; 

mounting the semiconductor substrate to a first tape; 
etching substantially through a thickness of the semiconductor substrate at the pattern in the back metal layer; and 
jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following  etching substantially through the thickness of the semiconductor substrate at a plurality of die streets.
13. The method of claim 12, further comprising demounting the semiconductor substrate from the first tape and mounting the semiconductor substrate to a second tape.
17. The method of claim 12, wherein etching substantially through the thickness of the semiconductor substrate further comprises plasma etching.
18. The method of claim 12, wherein the thickness of the semiconductor substrate is less than 50 microns.
20. The method of claim 12, wherein the back metal layer comprises a thickness between 1 micron to 15 microns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seddon et al. (U.S. Patent No. 9,564,409).
Regarding to claim 1, Seddon teaches a method of singulating a plurality of semiconductor die, the method comprising:
etching into a first side of a semiconductor substrate, the first side opposite a second side (Fig. 15, column 10, lines 52-64, top side is the side contacting layer 20, second side is the side contacting layer 70); and
jet ablating a layer of passivation material coupled to the second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the first side of the semiconductor substrate (Fig. 17, column 11, lines 6-12).
Regarding to claim 2, Seddon teaches forming a pattern in a back metal layer coupled on the first side of the semiconductor substrate (Fig. 15).
Regarding to claim 3, Seddon teaches etching into the first side of the semiconductor substrate comprises etching entirely through a thickness of the semiconductor substrate (Fig. 15).
Regarding to claim 4, Seddon teaches etching into the first side of the semiconductor substrate comprises etching substantially through a thickness of the semiconductor substrate (Fig. 15).
Regarding to claim 5, Seddon teaches jet ablating the layer of passivation material further comprises jet ablating from the second side of the semiconductor substrate (Fig. 17).
Regarding to claim 7, Seddon teaches a method of singulating a plurality of semiconductor die, the method comprising:
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die (Fig. 15, forming pattern in a back metal layer 20 coupled on a first side 18 of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die 14);
etching into the semiconductor substrate at the pattern in the back metal layer (Fig. 15, column 10, lines 52-64); and
jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate (Fig. 17, column 11, lines 6-9, jet ablating layer of passivation material 70 coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate). 
Regarding to claim 8, Seddon teaches demounting the semiconductor substrate from a first tape and mounting the semiconductor substrate to a second tape (Fig. 16, demounting the semiconductor substrate from first tape 74 and mounting the semiconductor substrate to a second tape 76).
Regarding to claim 9, Seddon teaches demounting the semiconductor substrate from the first tape further comprises demounting after etching into the semiconductor substrate (process illustrated in Fig. 16 happens after process illustrated in Fig. 15).
Regarding to claim 10, Seddon teaches mounting the semiconductor substrate to a first tape after etching into the semiconductor substrate (process illustrated in Fig. 16 happens after process illustrated in Fig. 15).
Regarding to claim 11, Seddon teaches jet ablating the layer of passivation material further comprises jet ablating from the second side of the semiconductor substrate (Fig. 17).
Regarding to claim 13, Seddon teaches etching into the semiconductor substrate comprises etching entirely through a thickness of the semiconductor substrate (Fig. 15).
Regarding to claim 14, Seddon teaches etching into the semiconductor substrate comprises etching substantially through a thickness of the semiconductor substrate (Fig. 15).
Regarding to claim 15, Seddon teaches jet ablating a remaining portion of semiconductor substrate in the die street with the layer of passivation material coupled to the second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate (Fig. 17).
Regarding to claim 16, Seddon teaches a method of singulating a plurality of semiconductor die, the method comprising:
forming a pattern in a back metal layer coupled on a first side of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die (Fig. 15, forming pattern in a back metal layer 20 coupled on a first side 18 of a semiconductor substrate, the semiconductor substrate comprising a plurality of semiconductor die 14);
mounting the semiconductor substrate to a first tape (Fig. 15, mounting the semiconductor substrate to first tape 74);
etching into the semiconductor substrate at the pattern in the back metal layer (Fig. 15, column 10, lines 52-64); and
jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate (Fig. 17, column 11, lines 6-9, jet ablating layer of passivation material 70 coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching into the semiconductor substrate).
Regarding to claim 17, Seddon teaches demounting the semiconductor substrate from the first tape and mounting the semiconductor substrate to a second tape (Fig. 16, demounting the semiconductor substrate from the first tape 74 and mounting the semiconductor substrate to second tape 76).
Regarding to claim 18, Seddon teaches etching into the semiconductor substrate further comprises plasma etching (column 10, line 55).
Regarding to claim 19, Seddon teaches a thickness of the semiconductor substrate is less than 50 microns (column 10, lines 59-61).
Regarding to claim 20, Seddon teaches the back metal comprises a thickness between 1 micron to 15 microns (column 12, line 55-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (U.S. Patent No. 9,564,409), hereinafter ‘Seddon 409’, as applied to claim 1 above, and further in view of Seddon et al. (U.S. Patent No. 9,337,098), hereinafter ‘Seddon 098’.
Regarding to claim 6, ‘Seddon 409’ does not explicitly disclose jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate. ‘Seddon 098’ discloses jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate (Fig. 5, jet ablating from the first side, Fig. 8, jet ablating from the second side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seddon 409’ in view of ‘Seddon 098’ to jet ablate the layer of passivation material from the first side of the semiconductor substrate in order to reduce damages or contaminations to the first side, thus to enhance reliability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (U.S. Patent No. 9,564,409), hereinafter ‘Seddon 409’, as applied to claim 7 above, and further in view of Seddon et al. (U.S. Patent No. 9,337,098), hereinafter ‘Seddon 098’.
Regarding to claim 12, ‘Seddon 409’ does not explicitly disclose jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate. ‘Seddon 098’ discloses jet ablating the layer of passivation material further comprises jet ablating from the first side of the semiconductor substrate (Fig. 5, jet ablating from the first side, Fig. 8, jet ablating from the second side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seddon 409’ in view of ‘Seddon 098’ to jet ablate the layer of passivation material from the first side of the semiconductor substrate in order to reduce damages or contamination to the first side, thus to enhance reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828